UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



Gordon Springs,

                      Plaintiff
                                                                 17-cv-0451
              -v-                                                 ORDER
City of New York, et al.

                      Defendants

       The deadline to submit Motions in Limine is hereby extended until February 10, 2020.

Any opposition is due on February 17, 2020.

       THUS DONE AND SIGNED, this 27th day of January, 2020.



                                                 ________________________________
                                                       DONALD E. WALTER
                                                 UNITED STATES DISTRICT JUDGE
